On Motion for Rehearing.
LATTIMORE, Justice.
Our original opinion must be corrected if it conveys the meaning that the trial court had before him, on the merits, only the petition to show threats or force by the appellant. The statement of facts is before us as well as the disclaimer of appellant to any right to the premises. The appellant contended below that the ease was moot and should be dismissed. Force, as used in the law of entry and detainer, includes such a display of physical power as is reasonably calculated to inspire fear of physical harm to those who seek to oppose the possession of the premises by the trespasser. Actual physical combat is not necessary. We think the record justifies the trial court’s conclusions on either ground stated in the opinion.
Motion for rehearing overruled.